
	
		I
		111th CONGRESS
		1st Session
		H. R. 3078
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Hare (for himself
			 and Mr. Luetkemeyer) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To support after-school programs in rural areas of the
		  United States by establishing a pilot program to assist communities establish,
		  enhance, or expand rural after-school programs.
	
	
		1.Short titleThis Act may be cited as the
			 Investment in Rural After-School
			 Programs Act of 2009.
		2.FindingCongress finds that—
			(1)21 percent of the
			 children in the United States attend public schools in rural areas;
			(2)more than
			 14,000,000 school-age children (25 percent of all school-age children) are left
			 alone after school, including more than 40,000 kindergartners;
			(3)only 6,500,000
			 (11 percent) of children in kindergarten through twelfth grade participate in
			 after-school programs, although an additional 15,000,000 would participate if a
			 quality program were available in the communities of the children;
			(4)in rural areas of
			 the United States, 2,500,000 children live in deep and persistent
			 poverty;
			(5)among children
			 living in rural areas, 19 percent live in poverty, compared to 15 percent among
			 non-rural children;
			(6)rural schools
			 have fewer financial resources than non-rural schools, largely as a result of
			 diminished local property tax bases and inequitable distributions of State
			 funds;
			(7)low literacy
			 rates among parents in poor rural communities affect the early language
			 development and educational aspirations of children;
			(8)children living
			 in poverty experience less cognitive stimulation and enrichment than children
			 living in middle-income households;
			(9)the poorer and
			 more diverse the rural population, the lower the scores of the students of the
			 population are on the National Assessment of Educational Progress;
			(10)academic
			 outcomes that are linked to after-school programs include—
				(A)better
			 performance in school as measured by achievement test scores and grades;
				(B)better attitudes
			 toward school and higher educational aspirations;
				(C)higher school
			 attendance; and
				(D)less disciplinary
			 action;
				(11)investing in
			 after-school programs helps children in rural communities break out of the
			 cycle of poverty and creates opportunities for at-risk youth;
			(12)in areas in
			 which resources are limited, after-school programs are often the only source of
			 supplemental enrichment in literacy, nutrition education, technology, and
			 preparation for college entrance exams;
			(13)children
			 attending rural schools have the lowest median per-student funding for
			 after-school programs under the 21st century community learning center program
			 under part B of title IV of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7171 et seq.), as compared to children attending urban and suburban
			 schools;
			(14)after-school
			 program providers in rural communities face unique barriers that
			 include—
				(A)higher
			 transportation costs;
				(B)fewer economies
			 of scale, because of the smaller population base, which results in less funding
			 per child; and
				(C)fewer trained
			 staff and community-based organizations with whom to partner;
				(15)in the 30 years
			 before the date of enactment of this Act—
				(A)the percentage of
			 children in the United States who are overweight has more than doubled;
			 and
				(B)the number of
			 teenagers who are overweight has nearly tripled;
				(16)rural,
			 low-income children represent the highest obesity group among all children in
			 the United States; and
			(17)after-school
			 programs provide—
				(A)much-needed
			 opportunities to promote and support healthy lifestyles in youth in addition to
			 constructive learning environments; and
				(B)effective venues
			 for improving nutrition, nutrition education, and physical activity.
				3.After-school
			 programsSubtitle D of the
			 Consolidated Farm and Rural Development Act is amended by inserting after
			 section 365 (7 U.S.C. 2008) the following:
			
				366.After-school
				Programs
					(a)PurposeThe
				purpose of this section is to enhance after-school programs in rural areas by
				helping communities—
						(1)to establish
				after-school programs; and
						(2)to improve
				existing programs by overcoming barriers to service.
						(b)DefinitionsIn
				this section:
						(1)After-school
				programThe term after-school program means a
				program that carries out a broad array of activities during periods when school
				is not in session (such as before school, after school, or during summer recess
				and other vacation periods) that advance student academic achievement and
				promote positive youth development.
						(2)Eligible
				entityThe term eligible entity means a local
				educational agency (as such term is defined in section 9101 of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 7801)), educational service
				agency, community-based organization, another public or private entity, or a
				consortium of 2 or more such agencies, organizations, or entities.
						(3)Rural
				areaThe term rural area means an area that is
				served by an elementary or secondary school that is designated with a school
				locale code of Distant Town, Remote Town, Fringe Rural, Distant Rural, or
				Remote Rural, as determined by the Secretary of Education.
						(c)Grants
						(1)In
				generalThe Secretary shall make grants to eligible entities to
				improve, expand, or establish after-school programs in rural areas.
						(2)RequirementEach
				grant under this section shall be in an amount of not less than $25,000.
						(d)Duration
						(1)Term of
				grantThe term of a grant under this section may not be for less
				than 3 years.
						(2)RenewalThe
				Secretary may renew a grant under this section for a period of not less than 3
				years, based on the performance of the eligible entity during the previous
				grant term.
						(e)UsesAs
				a condition of the receipt of a grant under this section, an eligible entity
				shall use the grant to fund projects and activities described in subsection
				(c), including transportation, professional development, training, recruitment
				and retention of staff, increasing access to technology, and planning.
					(f)EvaluationThe
				Secretary may use not more than 1 percent of the funds under this
				section—
						(1)to conduct
				evaluations of the effectiveness of programs and activities assisted under
				subsection (c); and
						(2)to disseminate
				the results of those evaluations for the purpose of refining, improving, and
				strengthening programs.
						(g)Outreach,
				training, and technical assistanceThe Secretary may use not more
				than 3 percent of the funds made available to carry out this section—
						(1)to conduct
				outreach, including bidders’ conferences, to ensure widespread knowledge of the
				availability of resources described in subsection (c);
						(2)to disseminate
				information on best practices and successful program models for serving
				children and youth in rural areas; and
						(3)to provide
				capacity building, training, and technical assistance to after-school programs
				and providers in rural areas.
						(h)Application
						(1)In
				generalTo be considered for a grant under this section, each
				eligible entity shall submit to the Secretary an application at such time, in
				such manner, and accompanied by such information as the Secretary may
				require.
						(2)ContentsAn
				application submitted pursuant to paragraph (1) shall include—
							(A)a description of
				the after-school program to be funded, including—
								(i)an assurance that
				the program will take place in a safe and easily accessible facility;
								(ii)a description of
				how children and youth participating in the program will travel safely between
				the program site and home;
								(iii)a description
				of how the eligible entity will disseminate information about the program,
				including the location of the program, to the community in a manner that is
				understandable and accessible;
								(iv)(I)a description of the
				services to be provided to children and youth, which may include a broad array
				of activities, such as—
										(aa)academic enrichment and youth
				development activities;
										(bb)drug and violence prevention
				programs;
										(cc)counseling programs;
										(dd)art, music, physical fitness, and
				recreational programs;
										(ee)technology education programs;
										(ff)character education programs;
				and
										(gg)service-learning programs;
										(II)the roles and responsibilities of the
				partners in providing the services; and
									(III)how the services enhance an existing
				after-school program; and
									(v)an assurance that
				the program will provide a nutritious snack or meal that meets nutrition
				standards established by the Secretary;
								(B)an assurance that
				the proposed program was developed, and will be carried out, in active
				collaboration with the schools the students attend;
							(C)an assurance that
				funds provided under this section will be used to increase the level of State,
				local, and other non-Federal funds that would, in the absence of funds under
				this section, be made available for programs and activities authorized under
				this section, and in no case supplant Federal, State, local, or non-Federal
				funds;
							(D)a description of
				the partnership between a local educational agency, a community-based
				organization, or another public entity or private entity, if applicable;
				and
							(E)such additional
				assurances as the Secretary determines to be necessary to ensure compliance
				with this section.
							(i)PriorityThe
				Secretary shall give priority to applications that—
						(1)propose
				partnerships between 2 or more eligible entities; or
						(2)propose that a
				majority of the students participating in the after-school program are eligible
				for free or reduced price school meals under the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition
				Act of 1966 (42 U.S.C. 1773).
						(j)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$25,000,000 for
				fiscal year 2010;
						(2)$50,000,000 for
				fiscal year 2011; and
						(3)such sums as are
				necessary for each of fiscal years 2012 through
				2014.
						.
		
